Title: From Alexander Hamilton to the President and Directors of the Bank of Maryland, 25 July 1792
From: Hamilton, Alexander
To: President and Directors of the Bank of Maryland


Treasury Department, July 25, 1792.
Gentlemen:
I think it proper to inform you that I have directed the collector of Baltimore to divide his deposits, hereafter, between the Bank of Maryland and the Office of Discount and Deposit of the United States Bank, until the 1st of October, ensuing; and thenceforth to deposit the public moneys wholly with the said office or branch bank.
I am, gentlemen, &c.
A. H., Secretary
The President and Directors of the Bank of Maryland.
